Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 1 of 6 PageID #: 33




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

LISA HARMON,                                     §
           Plaintiff,                            §
                                                 §
vs.                                              §
                                                 §   CIVIL ACTION NO. 6:19-cv-00285
                                                 §
                                                 §
WAL-MART STORES TEXAS, LLC,                      §
Defendant.                                       §



                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, WAL-MART STORES TEXAS, LLC, Defendant above, and makes

the following response to the complaint of Lisa Harmon and files this its Original Answer:

                                     DISCOVERY LEVEL

        1.      Defendant cannot admit or deny Paragraph 1 of Plaintiff’s Original Petition.

                                            PARTIES

        2.      Defendant has insufficient information to either admit or deny the residency of

Plaintiff to this case.

        3.      The proper party to this lawsuit is Wal-Mart Stores Texas, LLC. Defendant Wal-

Mart Stores Texas, LLC is a Delaware limited liability company with a registered agent as

alleged. Defendant warrants its principal place of business is Arkansas. Walmart, Inc., a

publicly traded Delaware corporation, is the ultimate parent for Wal-Mart Stores Texas, LLC.

No publicly held company owns 10% or more of the stock of Walmart, Inc.
Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 2 of 6 PageID #: 34



                                 JURISDICTION AND VENUE

        4.     Defendant denies the jurisdiction facts alleged in Paragraph 4 of Plaintiff’s

Original Petition.

        5.     Defendant denies the venue facts alleged in Paragraph 5 of Plaintiff’s Original

Petition.

                                   MISNOMER/ALTER EGO

        6.     Defendant cannot admit or deny paragraph 6 of Plaintiff’s Original Petition.

        7.     Defendant cannot admit or deny paragraph 7 of Plaintiff’s Original Petition

                                    BACKGROUND FACTS

        8.     Defendant denies the facts alleged in paragraph 8 of Plaintiff’s Original Petition.

        9.     Defendant denies paragraph 9 of Plaintiff’s Original Petition.

        10.    Defendant denies paragraph 10 of Plaintiff’s Original Petition.

        11.    Defendant denies paragraph 11 of Plaintiff’s Original Petition.

        12.    Defendant denies paragraph 12 of Plaintiff’s Original Petition.

                                   CAUSE OF ACTION NO. 1
                                       NEGLIGENCE

        13.    Defendant denies paragraph 13 of Plaintiff’s Original Petition.

        14.    Defendant Wal-Mart Stores Texas, LLC was the operator and possessor of the

premises as alleged in paragraph 14 of Plaintiff’s Original Petition, however, it denies that it is

the owner of the premises.

        15.    Defendant denies paragraph 15 of Plaintiff’s Original Petition.

        16.    Defendant denies the allegations in Paragraph 16 of Plaintiff’s Original Petition

that it had actual knowledge or constructive knowledge of an alleged dangerous condition or that

it reasonably should have known of the alleged dangerous condition. Defendant cannot admit or
Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 3 of 6 PageID #: 35



deny the last sentence of paragraph 16 as to Plaintiff’s knowledge.

        17.    Defendant denies all of the allegations of paragraph 17 of Plaintiff’s Original

Petition.

        18.    Defendant denies all of the allegations in paragraph 18 of Plaintiff’s Original

Petition.

        19.    Defendant denies the allegations in paragraph 19 of Plaintiff’s Original Petition.

                              CAUSE OF ACTION NO. 2
                         NEGLIGENCE VIA RES IPSA LOQUITOR


        20.    Defendant denies paragraph 20 of Plaintiff’s Original Petition.

        21.    Defendant denies paragraph 21 of Plaintiff’s Original Petition.

                          CAUSE OF ACTION NO. 3
                 DEFENDANT’S LIABILITY VIA RES IPSA LOQUITOR


        22.    Defendant denies paragraph 22 of Plaintiff’s Original Petition.

        23.    Defendant denies paragraph 23 of Plaintiff’s Original Petition.

        24.    Defendant denies paragraph 24 of Plaintiff’s Original Petition.

        25.    Defendant denies paragraph 25 of Plaintiff’s Original Petition.

        26.    Defendant denies paragraph 26 of Plaintiff’s Original Petition.

        27.    Defendant denies paragraph 27 of Plaintiff’s Original Petition.

        28.    Defendant denies paragraph 28 of Plaintiff’s Original Petition.

        29.    Defendant denies paragraph 29 of Plaintiff’s Original Petition.

        30.    Defendant denies paragraph 30 of Plaintiff’s Original Petition.

                                RESERVATION OF RIGHTS

        31.    Defendant denies paragraph 31 of Plaintiff’s Original Petition.
Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 4 of 6 PageID #: 36



        32.     Defendant cannot admit or deny paragraph 32 of Plaintiff’s Original Petition.

                     ACTUAL DAMAGES AND RULE 47 STATEMENT

        33.     Defendant denies paragraph 33 of Plaintiff’s Original Petition.

        34.     Defendant denies that any injury of Plaintiff was a proximate result of negligence

of Defendant.     Defendant denies the allegations of damages set forth in paragraph 34 of

Plaintiff’s Original Petition.

        35.     Defendant denies the allegations of wrongful actions or omissions in paragraph 35

of Plaintiff’s Original Petition and further denies Plaintiff’s allegations as to damages.

                                         JURY DEMAND

        36.     Defendant herein demands a trial by jury.

                                        RULE 193.7 NOTICE

        37.     Defendant cannot admit or deny paragraph 37 of Plaintiff’s Original Petition.

                      REQUEST FOR DISCLOSURE TO DEFENDANT

        38.     Defendant cannot admit or deny paragraph 38 of Plaintiff’s Original Petition.


                                   AFFIRMATIVE DEFENSES

        39.     By way of further defense, Defendant would show that the incident was caused in

whole or in part by the negligent acts or omissions of Plaintiff and/or a third person who is or is

not currently a party to this action.

        40.     Pleading further, and in the alternative, if such be necessary, and subject to the

foregoing pleas, and without waiving same, Defendant would state that in the event Defendant is

held legally responsible to Plaintiff, any such responsibility being expressly denied by

Defendant, then Defendant hereby invokes the provisions of Chapter 33 Comparative /

Proportionate Responsibility of the Tex. Civ. Prac. & Rem. Code, which provisions would
Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 5 of 6 PageID #: 37



entitle Defendant among other things to reduction for the negligence, liability, responsibility or

other conduct alleged which is attributable to any other party or settling person or third party.

Alternatively, Defendant would invoke the provisions of Chapter 32 and Chapter 33 of the Tex.

Civ. Prac. & Rem. Code as that Code affects the rights of contribution and indemnity between

parties to litigation in the State of Texas, and the provisions thereunder whereby Defendant is

entitled to a credit for any settlement paid or to be paid to Plaintiff.

                                              PRAYER

        41.     Defendant denies that Plaintiff is entitled to any recovery for actual damages, pre-

judgment and post-judgment interest, costs of court, or any other relief requested by Plaintiff.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take

nothing and Defendant be allowed costs and general relief.

                                                Respectfully submitted,

                                                By:   s/ Jessica M. LaRue
                                                      Edward L. Merritt
                                                      Attorney-in-Charge
                                                      Texas Bar No. 13967400
                                                      E-Mail: emerrritt@harbourlaw.com
                                                      Jessica M. LaRue
                                                      Texas Bar No. 24076019
                                                      E-Mail: jlarue@harbourlaw.com
                                                      PO Drawer 2072
                                                      Longview, TX 75606
                                                      Tel. (903) 757-4001
                                                      Fax. (903) 753-5123
                                                      Attorneys for Defendant
Case 6:19-cv-00285-JDK-KNM Document 4 Filed 07/05/19 Page 6 of 6 PageID #: 38



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to Plaintiff’s attorney of record, in accordance with the Federal Rules of Civil
Procedure and the Local Rules of this Court on this the 5th day of July, 2019.



                                           /s/ Jessica M. LaRue
                                         Jessica M. LaRue
